Title: To Thomas Jefferson from Bernard Peyton, 24 June 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
24 June ”22Agreeable to the directions contained in your last, now before me, have this day fordd to Lynchburg, care Archibald Robertson, six Blls: Herrings, I will by the first Milton Boat, send you 4 Blls Herrings & two of Shad, & the Nail rods written for, if to be had.I have already fordd the 3 Boxes tin to Raphael at Charlottesville, you wrote for in a former letter; the package from Petersburg & from Mayo have neither come to my hands yet—I will tomorrow for’d the $31.57 to John Laval of Philada as requested & under cover you will find a triplicate of the bill for’d Williams of London—The remittance to Mr Vaughan of Philada: was rather too much he writes me—In hasteYours very TrulyB. PeytonYour Bedford Tobacco not heard from yet—B.P.